Title: To Thomas Jefferson from William Hull, 12 March 1808
From: Hull, William
To: Jefferson, Thomas


                  
                     Sir. 
                     Detroit March 12th 1808.
                  
                  I have heretofore avoided, making any direct communication to yourself, lest it should have been supposed, it was intended to offer some inducement, with respect to my re-appointment, as Governor of this Territory.
                  It was my wish, that nothing but my public conduct should have any influence on that measure.    I certainly feel very great satisfaction, that (notwithstanding, the efforts which have been made to injure me,) your approbation of my conduct has been manifested by a new nomination; Whether it be approved by the Senate, or not, Your Confidence will ever be a Source of comfort and happiness to me. In any event, conscious of having discharged my duties in the best Manner, I was capable of, I should have had the approbation of my own heart.
                  If the Senate should confirm my appointment I feel very solicitous, that such arrangements should be made, as will produce harmony in the future Government of the Territory.
                  Judge Griffin has been absent from this Territory about ten months, and I am informed, has applied to be removed to the Indiana Territory. Judge Meigs, I am informed has resigned. If this is the case, I take the liberty to recommend Harris H. Hickman, and Elijah Brush, to supply their places. General Smith a member of the house of Representatives from Virginia, is acquainted with Mr. Hickman. He is certainly a young man, of Good talents, Much Legal information, and in my Opinion well qualified for the Office, and he has a popular standing in the Territory. Mr. Hickman moreover speaks, and writes the French language.
                  I feel, Sir, a delicacy in urging the pretensions of this Gentleman, on account of a connection, he has formed with a branch of my family; It would however be a grateful circumstance, as it would afford me the society of one of my children, who is very dear to me.
                  From communications, which I presumed, reached you, it was hoped that Mr. Hickman, would have been nominated as Secretary. I am satisfied, however, there were sufficient reasons for a different arrangement. I really believe that the public interest would be promoted, and I should be personally gratified, should you think proper to comply with this request.
                  Mr. Brush is the present Atty. Genl. of the Territory, he was born and educated in New England, is a man of good character, and distinguished for his legal knowledge—I pledge myself he is a sound American, and well attached to the present Government of our Country.
                  I am very desirous, these appointments should be made, for the sake of harmony in the Government. I sincerely hope, Judge Griffin may be gratified in his request of being removed.
                  Judge Woodward will probably remain here. I respect him as a Scientific man; and he may be useful where he cannot take the lead. He may suggest many brilliant things, which after being pruned, and qualified, may be useful. His misfortune is, that he cannot level his mind to the common—ordinary occurences of life. The experience of past times is no lesson to him, and his ambition appears to be, to surprize mankind, by the singularity and novely of his schemes. I have, and shall continue to do all in my power, to preserve harmony with him, as far as the public Interest will permit.
                  If, Sir, all the exertions of the Government should be unavailing, in preserving the peace of the country and war must be the consequence; I take the liberty to Observe, that I yet possess health, and strength of body, and a disposition to afford, any aid, in my power, in defence of my country. This Observation I beg may be considered, in no other light, than as a tender of my services, in any way, they may be thought most useful. 
                  I am with the Highest respect Your most Obedient Servant
                  
                     William Hull 
                     
                  
               